Name: Council Regulation (EEC) No 1925/90 of 18 June 1990 on common rules for imports of certain textile products originating in the Union of Soviet Socialist Republics
 Type: Regulation
 Subject Matter: political geography;  leather and textile industries
 Date Published: nan

 10. 7 . 90 Official Journal of the European Communities No L 177/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1925 /90 of 18 June 1990 on common rules for imports of certain textile products originating in the Union of Soviet Socialist Republics THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas in 1989 the European Economic Community negotiated an Agreement with the Union of Soviet Socialist Republics (hereinafter referred to as 'USSR') on trade in textile products (hereinafter referred to as 'the Agreement'); Whereas the Community and the USSR have decided that the provisions of this Agreement shall be fully implemented as from 1 January 1990 until 31 December 1992 ; Whereas it is necessary , with a view to implementing the provisions of this Agreement , to establish new specific common rules for imports of certain textile products originating in the USSR; Whereas it is necessary to ensure that the purpose of the Agreement should not be obstructed by deflection of trade and that it is therefore necessary to determine the way in which the origin of the products in question is controlled and the methods by which the appropriate administrative cooperation is achieved; Whereas compliance with the quantitative limits and consultation levels on exports established under the Agreement is ensured by a double-checking system; whereas the effectiveness of these measures depends on the Community establishing a set of quantitative limits and of consultation levels to be applied to imports of all products from the USSR which are subject to quantitative limits or consultation levels ; Whereas products entering the customs territory of the Community under the arrangements for inward processing or other temporary admission arrangements and intended for re-exportation out of the said territory in the same state or after processing should not be subject to such quantitative limits or consultation levels; Whereas special rules are required for products re-imported under the arrangements for economic outward processing; Whereas , in order to apply the quantitative limits and the consultation levels in conformity with the Agreement , it is necessary to establish a special management procedure; whereas , for reasons of administrative efficiency , it is desirable that such common management system be decentralized by allocating the quantitative limits and consultation levels among the Member States , and that the import authorizations be issued by the Member States authorities in accordance with the double-checking system defined in the Agreement; Whereas , in order to ensure the best possible utilization of the Community quantitative limits and of the consultation levels , they should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas , however , the extent of the disparities existing in the conditions for importation of these products into theMember States and the particularly sensitive position of the Community textile industry mean that the said conditions can be standardized only gradually; whereas , for these reasons, allocation of supplies cannot immediately be effected on the basis of requirements alone; Whereas the Agreement provides for the possibility of automatic transfers between, the shares allocated to the Member States within the Community quantitative limit or consultation level on the basis of increasing percentages from the first year of application of theAgreement onwards , with a view in particular to giving the USSRmore flexibility in using each Community quantitative limit or consultation level ; Whereas it is also necessary to maintain efficient and rapid procedures for altering Community quantitative limits and consultation levels and their allocation to take account of the development oftrade flows, needs for additional imports and the Community's obligations under the Agreement ; No L 177/2 Official Journal of the European Communities 10 . 7 . 90 Whereas , in order , inter alia, to comply with time limits set in the Agreement , it is necessary to establish a rapid and efficient procedure for introducing quantitative limits and consultation levels and concluding such agreements with the USSR; Whereas , for practical reasons , it is convenient to make use , for the purposes enumerated above , of the management committee already set up by Regulation (EEC) No 4136 / 86 ( J ); Whereas the provisions of this Regulation must be applied in conformity which the Community's international obligations , in particular with those arising from the Agreement , HAS ADOPTED THIS REGULATION: Article 1 1 . This Regulation shall apply to imports into the Community of the textile products referred to in Annex I and originating in the USSR . 2 . The classification of products listed in Annex I shall be based on the combined nomenclature , without prejudice to Article 3 ( 6 ). The procedures for the application of this paragraph are laid down in Annex V. 3 . Subject to the provisions of this Regulation, the importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or measures having equivalent effect to such restrictions . Whereas , in respect of certain textile products under quantitative limitations , the Agreement provides for a consultation procedure with the USSR whereby a limit to the growth of imports of a product may be agreed where significant use of its related quantitative limit follows a marked under-use ; Whereas , in respect of textile products subject to consultation levels , the Agreement provides for a consultation procedure with the USSR in order to examine the trend of exports of such products into the Community and to bring about , if necessary and where appropriate in advance of the relevant consultation levels being attained, mutually agreed adjustments hereto ; Whereas it was also agreed that the USSR will limit its exports , from the time of the consultation request , to the limits or levels established in the Agreement; whereas in the absence of mutually satisfactory agreement within the specified time limits , the USSR agreed to limit the growth of its exports to the limit or level established in the Agreement ; Whereas , in the case of products not subject to quantitative limits or consultation levels , the Agreement provides for a consultation procedurewhereby, in the event that the volume of imports of a given category of products into the Community or one of its regions exceeds a certain threshold, agreement can be reached with the USSR on the introduction of quantitative limits ; whereas the USSR also undertakes to limit its exports from the date of a request for such consultations , at the level indicated by the Community; whereas , if no agreement is reached with the USSR within the period stipulated, the Community may introduce quantitative limits at a specific annual or multiannual level ; Whereas the Community may, for textile products which are being imported from the USSR at a price abnormally lower than the normal competitive level and which , for this reason, are causing or threatening to cause serious injury to Community producers of like or directly competing products , request consultations with a view to arriving to a mutually satisfactory solution ; whereas , until such solution has been reached , the Community may temporarily refuse consignments of products sold under such prices ; Whereas the Agreement established a system of cooperation between the Community and the USSR with the aim of preventing circumvention by means of transhipment , re-routing or other means ; whereas a consultation procedure is established under which an agreement can be reached with the USSR on an equivalent adjustment to the relevant quantitative limit when it appears that the agreement has been circumvented ; whereas the USSR also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied ; whereas , in the absence of agreement with the USSR within the time limit provided, the Community may , where clear evidence of circumvention is provided , apply the equivalent adjustment ; Article 2 1 . The origin of the products referred to in Article 1(1 ) shall be determined in accordance with the rules in force in the Community . 2 . The procedures for control of the origin of the products referred to in Article 1 ( 1 ) are laid down in Annex IV . Article 3 1 . The importation into the Community of the textile products listed in Annexes II and III , originating in the USSR and shipped between 1 January 1990 and 31 December 1992 shall be subject to the annual quantitative limits and consultation levels laid down in those Annexes . 2 . The release for free circulation in the Community of imports subject to the quantitative limits or consultation levels referred to in paragraph 1 shall be subject to the 0 ) OJ No L 387 , 31 . 12. 1986 , p. 42 . 10 . 7 . 90 Official Journal of the European Communities No L 177/ 3 Article 5 1 . Where the Commission finds , in accordance with the procedure laid down in Article 16 , that difficulties have arisen in the Community or any of its regions as a result of a sudden and substantial increase in one calendar year by comparison with the preceding year in imports of a Group I category product subject to the quantitative limits or consultation levels laid down in Article 3 , originating in the USSR, it may, with the approval of the Committee under the procedure set out in Article 16 , open consultations with the USSR, in accordance with the procedure set out in Article 15 with a view to seeking mutually acceptable solutions to the difficulties . 2 . The consultations with the USSR provided for in N paragraph 1 may lead to the conclusion of an arrangement between that country and the Community or the adoption of joint conclusions. 3 . The arrangements provided for in paragraph 2 shall be concluded and the measures provided for in the arrangements or joint conclusions referred to in paragraph 2 shall be adopted in accordance with the procedure laid down in Articlel6 . presentation of an import authorization or equivalent document issued by the Member States' authorities in accordance with Article 1 1 . 3 . The authorized imports shall be charged against the quantitative limits or the consultation levels laid down for the year in which the products are shipped in the USSR. In this Regulation, shipment ofproducts shall be considered to have taken place on the date of their loading onto the exporting aircraft , vehicle or vessel . 4 . Imports of products not subject to quantitative limitation before 1 January 1990 which were in the course of shipment to the Community before that date , shall not be subject to the quantitative limits or consultation levels referred to in this Article , provided that they were shipped in the USSR before 1 January 1990. Imports of products not subject to quantitative limitations before 1 January 1990 , shipped in the USSR on or after 1 January 1990 , shall be subject to and charged against the quantitative limits or the consultation levels referred to in paragraph 1 . These limits shall not , however , prevent the importation of such products as were shipped in the USSR between 1 January 1990 and the date of entry into force of this Regulation . 5 . The release for free circulation of products the importation of which was subject to quantitative limitation before 1 January 1990 and which were shipped before the said date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions, as before 1 January 1990 . 6 . The definition of quantitative limits and of consultation levels laid down in Annexes II and III and the categories ofproducts to which they apply shall be adapted in accordancewith the procedure laid down in Article 16 where this proves necessary to ensure that any subsequent amendment to the combined nomenclature or any decision amending the classification of such products does not result in a reduction of such quantitative limits or consultation levels. 7 . Consultations shall be held periodically , in accordance with the procedure provided for in Article 15 , in order to examine the trend of exports with regard to the consultation levels laid dov/n in Annex III and to bring about , if necessary and, where appropriate , in advance of the relevant consultation level being attained , mutually agreed adjustments thereto. Article 6 1 . The quantitative limits and the consultation levels referred to in Article 3 shall not apply to products placed in a free zone or imported under the arrangements governing warehouses , temporary importation or inward processing (suspension system). Where the products referred to in the preceding subparagraph are subsequently released for free circulation, either in the unaltered state or after working or processing, Article 3 (2 ) shall apply and the products so released shall be charged against the quantitative limit or -consultation level established for the year for which the export licence was issued . 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a quantitative limit or a consultation level fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the customs territory of the Community , they shall inform the Commission within four weeks of the quantities concerned and issue additional import authorizations for the same products and the same quantities in accordance with Article 3 ( 2 ). Imports effected under cover of such authorizations shall not be charged against the quantitative limit or consultation level for the current year or the following year . 3 . Subject to the conditions laid down in Annex VII , re-imports into the Community of textile products after processing in the USSR shall not be subject of the quantitative limits or to consultation levels referred to in Article 3 provided that they are effected in accordance with the Regulations on economic outward processing in force in the Community. Article 4 The quantitative limits referred to in Article 3 shall not apply to the cottage industry and folklore products defined in Annex VI which are accompanied on importation by a certificate issued by the competent authorities of the USSR in accordance with the provisions ofAnnex VI and which fulfil the other conditions laid down therein . No L 177 /4 Official Journal of the European Communities 10 . 7 . 90 competent USSR authorities the quantities of the above products requested with the view ofmeeting the Community industry's needs . 4 . Where imports into the Community of textile products listed in Annex I and originating in the USSR are affected at abnormally low prices , the provisions of Annex VIII shall apply . Article 7 1 . The Community quantitative limits and consultation levels shall be allocated in such a way as to ensure the best possible utilization of these quantitative limits and consultation levels and to attain progressively a more balanced penetration of the markets by means of improved burden sharing among the Member States. 2 . The allocation of the Community quantitative limits and consultation levels shall be adjusted in accordance with the procedure laid down in Article 15 and according to the criteria established in paragraph 1 where this proves necessary, particularly in view of trends in pattern of trade, in order to ensure the best possible utilization of the limits and levels . 3 . Without prejudice to the provisions of paragraph 2, after 1 June each year the USSR may, after notifying the Commission in advance, transfer the unused quantities of the shares allocated to Member States of a Community quantitative limit or consultation level provided for in Article 3 to the shares of the same limit or level allocated to other Member States , provided that less than 80% of the share of the Member State from which the transfer is being made has been used and subject to the following percentages of the share to which the transfer is being made:  4% in 1990 ,  8% in 1991 ,  16% in 1992 . Article 9 1 . The USSR may, after notifying the Commission in advance, utilize the shares of the quantitative limits allocated to Member States in the following ways : (a ) advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products up to 5 % of the share of the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year; (b) carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 7% of the share for the year of actual utilization; (c) transfers ofquantities in group I categories shall bemade only as follows :  transfers between categories 2 and 3 and from category 1 to categories 2 and 3 shall be authorized up to 4 % of the share established for the category to which the transfer is made;  transfers between categories 4,5,6,7 and 8 shall be authorized up to 4 % of the share established for the category to which the transfer is made. Transfers of quantities into the different categories in groups II or III may be made from any category or categories in groups I , II or III subject to a maximum of 5 % of the share established for the category to which the transfer is made. The table of equivalence applicable to the above ­ mentioned transfers is given in Annex 1 ; (d) the cumulative application ofpoints (a), ( b ) and "(c) may not , in the course of any given year , cause a limit established for the category in question to be exceeded by more than 13 % for categories of products in Group I and 13,5 % for categories of products in Group II . 2 . In the event of recourse by the USSR to the provisions of paragraph 1 , the Commission shall notify the authorities of the Member State concerned, which shall authorize the imports in question in accordance with the double-checking system defined in Annex V. 3 . Where a Member State's share has been increased by the application of paragraph 1 or of Article 10 , or where further possibilities for imports into that Member State have been created under Article 10 , such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or subsequent years . The percentage in the subsequent years of application of the present or a new Agreement shall be determined following consultations between the Parties . 4 . In cases referred to in paragraph 1 which are of particular economic importance to one or more Member States , the Commission shall, however, refer proposals for amendment of the allocation directly to the Council . The Council shall act upon such proposals in accordance with Article 113 of the Treaty. Article 8 1 . In order that the Community textile and clothing industry may benefit from the utilization of all the quantitative limits established in Annex II and in particular those established for categories 1 , 2 , 2a and 3 , the Commission shall , at the request or one or more Member States , submit to the USSR authorities before 31 December of each Agreement year a list of interested manufacturing and processing companies and, where appropriate , the quantities of products requested by the companies concerned. 2 . In order to contribute to the improvement of supplies to the Community textile and clothing industry of angora, cashmere , cotton and silk waste , the Commission shall , at the request of one or more Member States , submit to the 10 . 7 . 90 Official Journal of the European Communities No L 177 / 5 4 . The competent authorities of the Member State shall cancel import authorizations of equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in the USSR. However , if the ciompetent authorities of a Member State have not been informed by the competent authorities of the USSR of the withdrawal or cancellation of an export licence until after the related products have been imported into such Member State , the quantities in question shall be set off against the Member State's quota share for the year during which shipment of products took place. Article 10 1 . Member States which find that they require additional imports for their internal consumption Or which consider that their share may not be fully utilized shall notify the Commission accordingly. 2 . The quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 16 where it appears that additional imports are required . 3 . The consultation levels laid down in Article 3 may be increased in accordance with the procedure laid down in Article 16 if it appears that additional quantities are required . At the request of a Member State or the USSR consultations shall be held in accordance with the procedure laid down in Article 15 . The purpose of these consultations shall be either of fixing a new consultation level for the current calendar year or of fixing a definitive quantitative limit which will be subject to the provisions of the present Regulation concerning products subject to quantitative limits . If the consultations between the Commission and the USSR do not lead to a mutually satisfactory solution, within the time limits prescribed in Article 15 , the consultation levels specified in Annex III of this Regulation, as eventually modified , shall be maintained . 4 . At the request of a Member State which finds that it requires additional imports , either on the occasion of fairs or where it has issued import authorizations or equivalent documents for up to 80% of its national share , the Commission may, after oral or written consultationswith the Member States within the Committee referred to in Article 16 , open up additional possibilities for imports into that Member State of products subject to quantitative limits or consultation levels . In an emergency, the Commission shall open consultations within the Committee within five working days following receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date. Article 12 1 . The importation into the Community of textile products listed in Annex I , originating in the USSR and not subject to the quantitative limits or to consultation levels referred to in Article 3 , shall be subject to a system of administrative control . 2 . Should imports into the Community ofproducts falling within any given category, referred to in paragraph 1 , not subject to the arrangements laid down in Annex VII and originating in the USSR exceed , in relation to the preceding calendar year's total import into the Community of products in the same category, the percentages indicated below , such imports may be made subject to quantitative limits under the conditions laid down in this Article:  for all categories of group II products : 2,4% ,  for all categories of group III products : 8 % . These arrangements may be limited to imports into specific regions of the Community . 3 . Should the imports referred to in paragraph 2 into a given region ofthe Community exceed, in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2 , the percentage set for that region in the table below, such imports may be made subject to quantitative limits in the region in question: Germany Benelux France Italy Denmark Ireland United Kingdom Greece Spain Portugal 25,5% , 9,5% , 16,5% , 13,5% , 2,7% , 0,8% , 21,0% , 1,5% , 7,5% , 1,5% . Article 1 1 1 . The authorities of the Member States shall issue the import authorization or equivalent documents provided for in Article 3 (2 ) up to the amount of their shares, taking into account the measures taken pursuant to Articles 5 &gt; 7,9 and 10. 2 . The import authorizations or equivalent documents shall be issued in accordance with Annex V. 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article 3 shall be charged against the share of the Member State which issued those authorizations or documents. 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community, and not as a result of an increase in exports of products originating, in the USSR. No L 177/ 6 Official Journal of the European Communities 10 . 7 . 90 5 . Where the Commission finds , in accordance with the procedure laid down in Article 16 , that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category or products should bemade subject to a quantitative limit , with the concurring opinion of the Committee under the procedure in Article 16 : (a ) it shall open consultations with the USSR, in accordance with the procedure specified in Article 15 , with a view to reaching an agreement or joint conclusions on a suitable level of limitation for the category of products in question ; ( b ) pending a mutually satisfactory solution , the Commission shall , as a general rule, request the USSR to limit exports of the products in the category concerned to the Community, or to the region or regions of the Community market specified by the Community for a provisional period of three months from the date on which the request for consultation is made. Such provisional limit shall be established at 25 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultation or 35 % of the level resulting from the application of the formula set out in paragraph 2 , whichever is the higher; (c) it may, pending the outcome of the requested consultations, apply to the imports of the category of products in question quantitative limits identical to those requested of the USSR pursuant to point (b). These measures shall be without prejudice to the definitive arrangements to be made by the Community , taking into account the results of the consultations ; (d) the Commission shall refer urgent cases to the Committee provided for in Article 16 within five working days of receipt of the request from the Member State or States setting out the reasons for urgency and take a decision within five working days of the end of the Committee's deliberations; ( e ) measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal of the European Communities. 6 . The consultations with the USSR which are provided for in paragraph 5 (a ) may lead to the conclusion of an arrangement between that country and the Community or the adoption of joint conclusions on the introduction and level of quantitative limits . Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double-checking system . 7 . Should the Community and the USSR be unable in the course of consultations to reach a satisfactory solution within one month following the consultations and , at the latest , within two months following notification of the request for consultations , the Community shall have the right to introduce a definitive quantitative limit at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2 or 106% of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations, whichever is the higher . 8 . The arrangements provided for in paragraph 6 shall be concluded and the measures provided for either in paragraphs 5 and 7 or in the arrangements or joint conclusions referred to in paragraph 6 shall be decided in accordance with the procedure laid down in Article 16 . 9 . The annual level of the quantitative limits laid down in acccordance with paragraphs 5 to 8 may not be less than the level of imports into the Community or into the region or regions concerned in 1989 , of products of the same category in the USSR. 10 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary, the annual level of that quantitative limit shall be increased , after consultation with the USSR, in accordance with the procedure laid down in Article 15 , to ensure compliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits fixed in accordance with paragraphs 6 and 8 shall provide for annual growth rate determined by mutual agreement with the USSR in the context of the consultation procedure laid down in Article 15 . 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to the Community provided that they were shipped from the USSR for export to the Community before the date of notification of the request for consultations . 13 . The quantitative limits established pursuant to paragraphs 5 to 8 shall be administered in accordance with Articles 3 , 4 , 6 , 7 , 9 , 10 and 1 1 , save as otherwise provided in accordance with the procedure laid down in Article 16 . Article 1 3 1 . For the textile products subject to the quantitative limits or to the consultation levels referred to in Article 3 , Member States shall notify the Commission within the first 10 days of each month of the total quantities, in the appropriate units and by category of products , for which import authorizations'have been issued during the preceding month . 2 . For the textile products referred to in Annex I , Member States shall notity the Commission monthly , within 30 days of the end of each month , of the total quantities imported during that month , indicating the combined nomenclature code and using the units and, where appropriate , the supplementary units , used in that code . Imports shall be broken down according to the statistical procedures in force . 10 . 7. 90 Official Journal of the European Communities No L 177/ 7 3 . If the Community and the USSR fail to arrive at a satisfactory solution within the period stipulated in Article 15 and if the Commission notes that there is clear evidence of circumvention, it shall deduct from the quantitative limits and consultation levels an equivalent volume of products originating in the USSR, in accordance with the procedure laid down in Article 16 . 4 . The agreements provided for in paragraph 1 shall be concluded and the measures provided for either in paragraph 3 or in the agreements referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 16 . 3 . For products cited in paragraph 1 of Annex VI , Member States shall notify the Commission monthly , within 30 days following the end of each month , of the best information available on the total quantities imported during that month , in the appropriate units and by category of products . 4 . In order to enable market trends in the products covered by this Regulation to be monitored, Member States shall communicate to the Commission, before 31 March each year , statistical data on exports for the preceding year . The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 16 . 5 . Where the nature of the products or particular circumstances so require , the Commission may , at the request of a Member State or on its own initiative , alter the time limits for communicating the abovementioned information under the procedure laid down in Article 16 . 6 . Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 16 of all other particulars deemed under that procedure to be necessary in order to ensure compliancewith the obligations agreed between the Community and the USSR. 7 . In the urgent cases referred to in Article 12 ( 5 ) (d), the Member State or States concerned shall send the necessary import statistics and economic data to the Commission and the other Member States by telex . Article 15 1 . The Commission shall conduct the consultations referred to in the Regulation other than those referred to in paragraph 2, in accordance with the following rules :  the Commission shall notify the USSR of the request for consultations ,  the request for consultations shall be followed within a reasonable period (and in any case not later than 15 days following the notification) by a statement setting out the reasons and,.circumstances which , in the Commission's opinion, justify the submission of such a request ,  the Commission shall initiate consultations , within one month at the latest of notification of the request , with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest . 2 . The consultations referred to in Article 5 shall be governed by the following rules :  the Commission shall notify the USSR of the request for consultations together with a statement setting out the reasons and circumstances which, in the Commission's opinion , justify the submission of such a request ,  the Commission shall initiate consultations within 15 days at the latest of notification of the request , with a view to reaching agreement of a mutually acceptable conclusion within 15 days at the latest . Article 14 1 . Where, following the enquiries carried out in accordance with the procedures established under Annex IV , the Commission notes that the information in its posession constitutes proof that products originating in the USSR and subject to the quantitative limits or to the consultation levels referred to in Article 3* or introduced under Article 12 have been transhipped , re-routed or otherwise imported into the Community through circumvention of such quantitative limits or consultation levels and that there is need for the necessary adjustments to be made, the Commission shall request that consultations be opened, in accordance with the procedure described in Article 15 , so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits or consultation levels . 2 . Pending the outcome of the consultations referred to in paragraph 1 , the Commission may ask the USSR to take the necessary precautionary steps to ensure that adjustments to the quantitative limits or consultation levels agreed on following such consultations may be carried out for the year in which the request for consultations was lodged , or for the following year if the quantitative limit or consultation level for the current year is exhausted, where there is clear evidence of circumvention . Article 16 1 . The committee referred to in this Article shall , for the purpose and period of application of this Regulation , be the Textile Committee set up pursuant to Article 15 of Regulation (EEC) No 4136 / 86 . 2 . Where reference is made to the procedure laid down in this Article , the chairman, on his own initiative or at the request of a Member State , shall refer the matter to the committee . 3 . The Commission representative shall lay draft measures before the committee . The committee shall deliver an opinion on the draft measures within a period which may No L 177/8 Official Journal of the European Communities 10 . 7. 90 Article 17 Member States shall inform the Commission forthwith of all measures taken pursuant to this Regulation and of all laws, regulations or administrative provisions concerning arrangements for importation of the products covered by this Regulation . be fixed by the chairman in accordance with the degree of urgency of the matter . The committee shall decide by the majority specified in Article 148 (2) of the Treaty for the adoption of decisions by the Council on a proposal from the Commission . In the case of votes within the committee , the votes of Member States' representatives shall be weighted in accordance with the abovementioned Article . The chairman shall not vote . 4 . (a) The Commission shall adopt the measures proposed where they are in conformity with the committee's opinion . (b) Where the measures proposed are not in conformity with the committee's opinion, or where no opinion has been given, the Commission shall present to the Council , without delay, a proposal for the measures to be taken. The Council shall act by a qualified majority. (c) Should the Council fail to take a decision within one month of the date on which the proposal was laid before it , the Commission shall adopt the proposed measures . 5 . The chairman may, on his own initiative or at the request of one of the Member States' representatives , consult the Committee about any other matter relating to the operation of this Regulation . Article 1 8 Amendments to theAnnexes to this Regulation which may be necessary to take into account the conclusion , amendment or expiry of agreements with third countries or amendments made to Community rules on statistics , customs arrangements or common import arrangements shall be adopted in accordance with the procedure laid down in Article 16 . Article 19 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1990 to 31 December 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 June 1990 . For the Council The President G. COLLINS 10 . 7 . 90 Official journal of the European Communities No L 177 / 9 ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3 . Where the expression 'babies' garments' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Category CN code Description Table of equivalence pieces / kg g /piece ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 1 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 . 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 Cotton yarn , not put up for retail sale No L 177/ 10 Official Journal of the European Communities 10 . 7 . 90 ( 1 ) (2 ) (3 ) 4 } (5 ) 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabries of cotton , other than gauze , terry fabrics , narrowwoven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12,19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 10 . 7 . 90 Official Journal of the European Communities No L 177 / 11 1 (2 3 4 (5 2 (cont 'd) 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 ¢ 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 1310 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 : 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 177 / 12 Official Journal of the European Communities 10 . 7 . 90 l (2 (3 4 5 2 a a) Of which : Other than unbleached or bleached 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5209 5209 5209 5209 5209 5209 5209 5209 5209 5209 5209 5210 5210 5210 5210 5210 5210 5210 5210 5210 5210 5211 5211 5211 5211 5211 5211 5211 5211 5211 5211 5211 5211 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 31 00 3211 32 13 32 15 32 19 32 91 32 93 32 95 32 99 33 00 39 00 41 00 4200 43 00 49 00 51 00 52 10 52 90 53 00 59 00 31 00 32 00 39 00 41 00 42 00 43 00 49 10 49 90 51 00 52 00 59 00 31 10 31 90 32 00 39 00 41 00 42 00 49 00 51 00 52 00 59 00 31 00 3200 39 00 41 00 42 00 43 00 49 11 49 19 49 90 51 00 52 00 59 00 13 10 13 90 14 10 14 90 15 10 15 90 23 10 23 90 24TO 24 90 25 10 25-90 ex 5811 00 00 ex 6308 00 00 10 . 7. 90 Official Journal of the European Communities No L 177/ 13 2 3 (4 (5( 1 ) 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics ) and chenille fabrics 5512 5512 5512 5512 5512 5512 5512 5512 5512 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 1100 19 10 19 90 21 00 29 10 29 90 9100 99 10 99 90 11 10 1130 11 90 12 00 13 00 19 00 21 10 21 30 21 90 22 00 23 00 29 00 3100 32 00 33 00 39 00 41 00 42 00 43 00 49 00 11 00 12 00 13 00 19 00 21 00 22 00 23 00 29 00 31 00 32 00 33 00 39 00 4100 42 00 4300 49 00 11 10 11 30 11 90 12 10 12 30 12 90 13 11 13 19 1391 13 99 19 10 19 30 1990 21 10 21 30 21 90 22 11 2219 22 91 22 99 29 10 29 30 No L 177/ 14 Official Journal of the European Communities 10 . 7 . 90 l 2 3 (4 5 3 (cont'd) 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 3 a a ) Of which : Other than unbleached or bleached 5513 21 10 551321 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 551423 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 551449 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 10 . 7 . 90 Official Journal of the European Communities No L 177/ 15 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 3 a) (cont'd) 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 177/ 16 Official Journal of the European Communities 10 . 7 . 90 GROUP I B 1 ) ( 4 )( 2 ) 3 5 4 6,48 154Shirts., T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like , knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 610910 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 4,53 2215 Jerseys , pullovers , slip-overs, waistcoats, twinsets, cardigans , bed-jackets and jumpers (other than jackets and blazers), anoraks , windcheaters, waister jackets and the like , knitted or crocheted 6101 10 90 610120 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 1,76 568Men's or boys' woven , breeches , shorts other than swimwear and trousers ( including slacks ); women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 4919 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 V. Women's or girls' blouses, shirts and shirt-blouses , whether or not knitted or crocheted , of wool, cotton or man-made fibres 5,55 1806106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206-40 00 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 4,60 217&lt;8 6205 10 00 6205 20 00 ; 6205 30 00 10 , 7 . 90 Official Journal of the European Communities No L 177 / 17 GROUP II A ( 1 ) ( 2 ) , ( 3 ) (4 ) ( 5 ) 9 5802 11 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 3190 6302 32 90 6302 39 90 Bed linen , other than knitted or crocheted 22 550810 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yarn of staple or waste synthetic fibres , not put up for retail sale \ 22 a) 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 , 5509 62 00 5509 69 00 a) Of which acrylic ! 23 5508 20 10 5510 11 00 5510 1200 5510 20 00 5510 30 00 5510 90 00 Yarn of staple or waste artificial fibres , not put up for retail sale NoL 177/ 18 Official Journal of the European Communities 10 . 7 . 90 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 32 32 a) 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 5801 22 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres a) Of which: Cotton corduroy 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton 10 . 7 . 90 Official Journal of the European Communities No L 177/ 19 GROUP II B ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 12 6115 12 00 6115 19 10 6115 19 90 6115 2011 6115 20 90 6115 9100 6115 92 00 ' 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights , stockings , understockings , socks , ankle-socks , sockettes and the like, knitted or crocheted , other than for babies, including stockings for varicose veins, other than products of category 70 24,3 pairs 41 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool, cotton or man-made fibres 17 59 14 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 0,72 1 389 15 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats, raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 0,84 1 190 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles , other than knitted or crocheted, of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 250 17 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 1,43 700 18 6207 11 00 6207 19,00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted No L 177/20 Official Journal of the European Communities 10. 7 . 90 ( 1 ) (2 ) (3 ) (4 ) (5 ) 18 (cont'd) 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's or girls' singlets and other vests, slips , petticoats , briefs , panties, nightdresses, pyjamas, nlgligls , bathrobes , dressing gowns and similar articles, other than knitted or crocheted 19 6213 20 00 6213 90 00 Handkerchiefs, other than knitted or crocheted 59 17 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas; anoraks, windcheaters , waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres 2,3 435 24 6107 2100 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted Women's or girls' nightdresses , pyjamas , n £glig £s , bathrobes , dressing gowns and similar articles , knitted or crocheted 3,9 257 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 , 6204 43 00 6204 44 00 Women's or girls' dresses, of wool , of cotton or man-made fibres 3,1 323 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 Women's or girls' skirts , including divided skirts 2,6 385 10 . 7 . 90 Official Journal of the European Communities No L 177/ 21 (1 (2 ) , 3 (4 (5 ) 27 (cont'd) 6204 51 00 6204 52 00 6204 53 00 £204 59 10 28 1,61 620Trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted, of wool , of cotton or man-made fibres 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 . 6104 61 90 610462 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 29 Women's or girls' suits and ensembles, other than knitted or crocheted , of wool , of cotton or man-made fibres, excluding ski suits 1,37 7306204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 31 621210 00 Brassieres, woven , knitted or crocheted 18,2 55 68 Babies' garments and clothing accessories, excluding babies' gloves , mittens and mitts of categories 10 and 87 , and babies' stockings, socks and sockettes , other than knitted or crocheted, of category 88 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 1,67 600611211 00 611212 00 611219 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres 76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 2911 6203 32 10 6203 33 10 620339 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 No L 177/22 Official Journal of the European Communities 10 . 7 . 90 ( 4 ) (S )( 1 ) (2) (3 ) 76 (cont'd) 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 6911 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 . 77 ex 6211 20 00 Ski suits , other than knitted or crocheted 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 % 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 Garments , other than knitted or crocheted , excluding garments of categories 6, 7, 8 , 14 , 15, 16, 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats, jackets , blazers and other garments, including ski suits , knitted or crocheted, excluding garments of categories 4,5,7, 13 , 24 , 26,27,28,68 , 69,72,73,74,75 10. 7 . 90 Official Journal of the European Communities No L 177/ 23 GROUP III A ( 1 ) ( 2) ¢ ( 3 ) (4 ) (5 ) 33 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide Sacks and bags , of a kind used for the packing of goods , not knitted or crocheted, obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 35 5407 10 00 5407 20 90 ' 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 9100 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ' "ex 5905 00 70 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114: - 35 a) 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 a ) Of which : Other than unbleached or bleached No L 177 /24 Official Journal of the European Communities 10 . 7. 90 (1 2 3 ) 4 ) (5 35 a ) (cont'd) 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 a a) Of which : Other than unbleached or bleached 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 GO OC ex 5905 00 70 37 Woven fabrics of artificial staple fibres5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 3100 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 10. 7 . 90 Official Journal of the European Communities No L 177/ 25 ( 1 ) (2 ) ( 3 ) (4) (5 ) 37 (cont'd) 37 a) 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 : 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 a) Of which : Other than unbleached or bleached 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 Net curtains , other than knitted or crocheted 40 ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 630419 90 6304 92 00 ex 6304 93 00 . ex 6304 9$ 00 Woven curtains (including drapes , interior blinds , curtain and bed valances and other furnishing articles), other than knitted or crocheted , of wool, of cotton or of man-made fibres 41 5401 10 11 5401 10 19 5402 10 10 5402 10 90 540220 00 5402 31 10 540231 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 Yarn ofsynthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre No L 177/26 Official Journal of the European Communities 10 . 7. 90 (2)1 (3 (4 (5 41 (cont'd) 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 6910 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 5401 20 10 Yarn of continuous man-made fibres , not put up for retail sale : Yarn of artificial fibres; yarn of artificial filaments , not put up for retail sale , other than single yarn ofviscose rayon untwisted orwith a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn ofman-made filament, yarn of staple artificial fibres , cotton yarn, put up for retail sale 5204 20 00 520710 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair , not put up for retail sale 5106 10 10 5106 10 90 5106 2011 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yam of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair , not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 10 . 7 . 90 Official Journal of the European Communities No L 177 /27 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 48 (cont'd) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 2010 5108 20 90 ¢ 49 5109 10 10 5109 10 90 5109 90 10 5109 90 90 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 50 5111 11 00 5111 19 10 5111 19 90 5111 20 00 51113010 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 3010 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair | 51 5203 00 00 Cotton , carded or combed I 53 5803 10 00 Cotton gauze I I 54 5507 00 00 Staple artificial fibres , including waste, carded, combed or otherwise processed for spinning  55 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning 56 , 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (including waste), put up for retail sale 58 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 Carpets , carpetines and rugs , knotted (made up or not) No L 177/28 Official Journal of the European Communities 10 . 7 . 90 ( 1 ) (2 ) (3 ) (4 ) (5 ) 59 5702 10 00 ' 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 4910 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 2011 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 Carpets and other textile floor coverings , other than the carpets of category 58 60 5805 00 00 Tapestries, hand-made, of the type Gobelins , Flanders , Aubusson , Beauvais iand the like , and needleworked tapestries (for example , petit point and cross stitch) made in panels and the like by hand 61 ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 Narrow woven fabrics, and narrow fabrics (bolduc) consisting ofwarp without weft assembled bymeans of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread 62 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): Tulle and other net fabrics but not including woven , knitted or crocheted fabrics , hand or mechanically-made lace , in the piece, in strips or in motifs 10 . 7. 90 Official Journal of the European Communities No L 177/29 ( i ) (2 ) 3 4 (5 ) 62 (cont'd) 5807 10 10 5807 10 90 5808 10 00 5808 90 00 Labels , badges and the like of textile materials, not embroidered, in the piece , in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece; tassels , pompoms and the like Embroidery, in the piece , in strips or in motifs5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 65 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool, of cotton or of man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 1 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 177/30 Official Journal of the European Communities 10 . 7 . 90 (!) (2) (3 ) (4) (5 ) 65 (cont'd) 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets , other than knitted or crocheted, of wool , of cotton or of man-made fibres 10 . 7, 90 Official Journal of the European Communities No L 177/ 31 GROUP III B ( 1 ) (2) (3 ) ¢ (4) (5 ) 10 6111 1010 6111 20 10 6111 30 10 ex 6111 90 00 611610 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted 17 pairs 59 67 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 8010 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories: A 67 a ) 6305 31 10 a ) Of which: Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 69 6108 11 10 6108 11 90 6108 19 10 6108 19 90 Women's or girls' slips and petticoats, knitted or crocheted 7,8 128 , 70 6115 1100 611520 19 6115 93 91 Panty-hose and tights of synthetic fibres , measuring per single yarn less than 67 decitex (6,7 tex) Women's full-length hosiery of synthetic fibres 30,4 pairs 33 No L 177/32 Official Journal of the European Communities 10 . 7 . 90 (4 ) (5 9,7 103 1,54 650 0,80 1 250 ( 1 ) (2) (3 ) 72 6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 611249 90 6211 11 00 6211 12 00 Swimwear , of wool , of cotton or of man-made fibres 74 6104 11 00 610412 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls knitted or crocheted suits and ensembles , of wool , of cotton or man-made fibres , excluding ski suits 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres, excluding ski suits 84 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls, scarves , mufflers, mantillas , veils and the like other than knitted or crocheted , of wool , of cotton or man-made fibres 85 6215 20 00 6215 90 00 Ties, bow ties and cravats not knitted or crocheted , of wool , of cotton or man-made fibres 86 6212 20 00 6212 30 00 6212 90 00 Corsets, corset-belts , suspender belts , braces , suspenders , garters and the like, and parts thereof, whether or not knitted or crocheted 87 6216 00 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Gloves, mittens and mitts, not knitted or crocheted 88 6217 10 00 6217 90 00 ex 6209 10 00 ex.6209 20 00 ex 6209 30 00 ex 6209 90 00 Stockings , socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies , other than knitted or crocheted 17,9 56 8,8 114 10 . 7 . 90 Official Journal of the European Communities No L 177 / 33 ( 1 ) (2 ) (3 ) (4 ) (5 ) 90 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 Twine , cordage, ropes and cables of synthetic fibres, plaited or not ¦ 91 6306 21 00 6306 22 00 6306 29 00 Tents 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags , of a kind used for the packing of goods of woven fabrics , other than made from polyethylene or polypropylene strip 94 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 95 5602 10 19 5602 10 31 560210 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 Felt and articles thereof, whether or not impregnated or coated , other than floor coverings 96 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 . 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 Non-woven fabrics and articles of such fabrics , whether or not impregnated , coated , covered or laminated NoL 177/34 Official Journal of the European Communities 10 . 7 . 90 ( 1 ) ( 2) (3 ) (4) (5 ) 96 (cont'd) ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn, twine , cordage or rope - 98 5609 00 00 5905 00 10 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of category 97 99 5901 10 00 5901 90 00 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 ' 5906 99 10 5906 99 90 5907 00 00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like , other than of category 100 100 5903 10 10 5903 10 90 5903 2010 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 101 ex 5607 90 00 Twine, cordage, ropes and cables , plaited or not, other than of synthetic fibres 109 6306 11 00 630612 00 6306 19 00 6306 31 00 6306 39 00 Tarpaulins , sails , twinings , and sunblinds \ 10 . 7 . 90 Official Journal of the European Communities Ho L 177/ 35 (l (2) (3 (4) 5 ; 110 6306 41 00 6306 49 00 Woven pneumatic mattresses 111 6306 91 00 6306 99 00 Camping goods , woven , other than pneumatic mattresses and tents 112 6307 20 00 6307 90 99 Other made up textile iarticles , woven, excluding those of categories 113 and 114 113 6307 10 90 Floor cloths, dish cloths and dusters, other than knitted or crocheted 114 Woven fabrics and articles for technical uses5902 10 10 590210 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 No L 177/36 Official Journal of the European Communities 10 . 7 . 90 GROUP IV ( l ) (2 ) 3 (4 (5 115 Flax or ramie yarn5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 2011 5306 20 19 5306 20 90 5308 90 10 117 Woven fabrics of flax or of ramie5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen , toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains (including drapes), interior blinds , curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not , of flax or ramie 122 ex 6305 90 00 Sacks and bags , of a kind used for the packing of goods, used , of flax , other than knitted or crocheted 123 5801 90 10 Woven-pile fabrics and chenille fabrics of flax or ramie , other than narrow woven fabrics Shawls , scarves, mufflers , mantillas , veils and the like , of flax or ramie, other than knitted or crocheted 6214 90 90 10 . 7 . 90 Official Journal of the European Communities No L 177 /37 ANNEX II QUANTITATIVE LIMITS REFERRED TO IN ARTICLE 3(1 ) GROUP I A Quantitative limits from 1 January to 31 December Cate ­ gory No CN code Description Third country Unit Mem ­ ber State 1990 1991 1992 ( 1 ) (2 3 4 (5 (6 ( 7) ( 8 ) ( 9 ) Cotton yarn , not put up for retail sale USSR tonnes1 D F I BNL UK IRL DK EL ES P EEC 538 348 285 249 443 17 57 32 158 2 473 4 600 570 407 300 259 460 17 64 34 177 2 473 4 761 600 470 315 269 479 17 72 36 197 2 473 4 928 5204 11 00 5204 19 00 5205 11 00 520512 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206=44 00 5206 45 10 5206 45 90 ex 5604 90 00 No L 177/38 Official Journal of the European Communities 10 . 7 . 90 ( i ) (7 ) ( 8 ) (9 ) 2 3 172 1 755 1 551 1 662 2 309 83 1 962 177 442 170 13 283 2 826 1 629 1 427 1 578 2 188 83 1 957 156 400 156 12 400 2 997 1 691 1 489 1 620 2 249 83 1 958 167 418 162 12 834 (2 ) ( 3 ) (4 ) (5 ) ( 6 ) 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 - 5210 22 00 Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : USSR tonnes D F I BNL UK IRL DK EL ES P EEC 10 . 7 . 90 Official Journal of the European Communities No L 177 /39 ( 1 ) (2 ) ( 3 ) (4 5 6 7 ( 8 ) ( 9 ) 2 (cont'd) 782 431 362 331 540 19 445 48 110 39 3 107 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 2 a) a) Of which : Other than unbleached or bleached USSR tonnes D F I BNL UK IRL DK EL ES P EEC 700 402 333 311 512 19 444 43 100 36 2 900 741 417 347 321 526 19 444 46 104 37 3 002 No L 177/40 Official Journal of the European Communities 10 . 7 . 90 ( l ) (2 ) ( 3 ) (4 ) 5 6 ) 7 (8 (9 ) 2 a ) (cont'd) 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 4910 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 USSR3 tonnesWoven fabrics of ¢ synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics : 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 D F I BNL UK IRL DK EL ES P EEC 459 297 243 171 378 14 70 27 114 27 1 800 479 320 246 173 387 14 72 28 116 28 1 863 500 344 249 175 395 14 74 29 119 29 1 928 5513 11 10 5513 11 30 5513 11 90 5513 12 00 10 . 7 . 90 No L 177 / 41Official Journal of the European Communities ( 1 ) (2 3 ) (4 (5 6 (7 8 (9 3 (cont'd) 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 . 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 177/42 Official Journal of the European Communities 10. 7 . 90 GROUP I B ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) ( 9 ) 4 6105 10 00 6105 20. 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 2010 6110 30 10 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like , knitted or crocheted USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 727 470 385 271 598 23 77 43 213 43 2 850 749 490 419 287 62.1 25 80 45 217 45 2 978 771 513 449 300 650 27 83 47 224 48 3 112 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys , pullovers, slip-overs , waistcoats , twinsets , cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters , waister jackets and the like, knitted or crocheted USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 600 388 317 223 494 19 63 35 176 35 2 350 618 422 338 230 509 20 66 37 179 37 2 456 635 458 361 236 523 22 69 39 184 39 2 566 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks , of wool , of cotton or of man-made fibres USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 561 363 297 209 462 18 59 33 165 33 2 200 580 387 320 216 475 19 61 35 172 34 2 299 599 413 345 223 491 20 63 37 175 36 2 402 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 281 182 148 105 231 9 30 16 82 : 16 1 100 289 197 159 109 237 10 31 17 84 17 1 150 298 210 172 113 243 11 32 18 86 18 1 201 10 . 7 . 90 Official Journal of the European Communities No L 177 /43 ( 1 ) ( 2) (3 ) (4 ) (5 ) (6 ) ( 7) ( 8 ) (?) 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted , of wook , cotton or man-made fibres USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 663 429 351 247 546 21 70 39 195 39 2 600 690 452 375 257 564 23 72 41 202 41 2 717 717 477 401 267 581 25 74 43 211 43 2 839 GROUP II A 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen , other than knitted or crocheted USSR tonnes D F I BNL UK IRL DK EL ES P EEC 497 299 260 181 410 19 107 29 113 35 1 950 513 313 269 187 422 19 108 30 121 36 2 018 530 327 278 193 436 19 109 31 129 37 2 089 GROUP II B 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas; anoraks, windcheaters, waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 306 198 162 114 252 10 32 18 90 18 1 200 321 207 169 119 263 10 33 19 94 19 1 254 335 217 177 124 . 275 10 34 20 98 20 1 310 No L 177/44 Official Journal of the European Communities 10 . 7 . 90 ANNEX 111 CONSULTATION LEVELS REFERRED TO IN ARTICLE 3 ( 1 ) GROUP II A Cate ­ gory No CN code Description Third country Mem ­ ber State Consul ­ tation levels Unit ( 1 ) 2 (3 4 ( 5 ) ( 6 ) 7) 9 USSR tonnes5802 11 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton D F I BNL UK IRL DK EL ES P EEC 800 230 188 132 293 11 700 21 104 21 2 500 22 USSR tonnesYarn of staple or waste synthetic fibres , not put up for retail sale D F I BNL UK IRL DK EL ES P EEC 510 330 270 190 420 16 54 30 150 30 2 000 5508 1011 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509, 99 00 USSR23 Yarn of staple or waste artificial fibres , not put up for retail sale tonnes5508 20 10 5510 1100 5510 20 00 5510 30 00 5510 90 00 D F 1 BNL UK IRL DK EL ES P EEC 382 247 203 142 315 12 41 23 112 23 1 500 10 . 7 . 90 - Official Journal of the European Communities No L 177 / 45 or ( 2 ) (3 ) (4 ) (5 ) ( 6 ) ( 7 ) 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton USSR tonnes D F I BNL UK IRL DK EL ES P EEC 230 148 121 86 188 7 60 14 32 14 . 900 No L 177/46 Official Journal of the European Communities 10. 7 . 90 GROUP II B ( 1 ) ( 2 ) (3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) 12 6115 12 00 £115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 9100 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights , stockings , understockings, socks , ankle-socks, sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 USSR 1 000 pairs D F I BNL UK IRL DK EL ES P EEC 1 785 1 155 945 665 1 470 56 189 105 525 105 7 000 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 1 785 1 155 945 665 1 470 56 189 105 525 105 7 000 15 620211 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas) {of category 21 ) USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 255 165 135 95 210 8 27 15 75 15 1 000 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's "or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 204 132 108 76 168 6 22 12 60 12 800 10 . 7 . 90 Official Journal of the European Communities No L 177 /47 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) ( 6 ) ( 7 ) 24 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 10 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Men's or boys' nightshirts , pyjamas, negliges, bathrobes , dressing gowns and similar articles , knitted or crocheted Women's or girls' nightdresses, pyjamas , negliges, bathrobes , dressing gowns and similar articles , knitted or crocheted USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 459 297 243 171 378 14 49 27 135 27 1 800 26 /27 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 62,04 42 00 6204 43 00 6204 44 00 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' dresses , of wool , of cotton or man-made fibres Women's or girls' skirts , including divided skirts USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 459 297 243 171 378 14 49 27 135 27 1 800 29 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles , other than knitted or crocheted , of wool , of cotton or man-made fibres , excluding ski suits USSR 1000 pieces D F I BNL UK IRL DK EL ES P EEC 128 82 67 47 105 4 14 8 37 8 500 73 6112 11 00 6112 12 00 6112 19 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres USSR 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 204 132 108 76 168 6 22 12 60 12 800 No L 177 /48 10 . 7 . 90Official Journal of the European Communities ( l ) (2 3 ( 4 ) (5 ) (6 (7 ) 83 USSR tonnesOvercoats , jackets , blazers and other garments , including ski suits , knitted or crocheted, exluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 and 75 D F I BNL UK IRL DK EL ES P EEC 141 91 74 52 116 4 15 8 41 8 550 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 10 . 7 . 90 Official Journal of the European Communities No L 177/49 GROUP III A ( l ) 2 3 (4 ) 5 ( 6 ) ( 7 ) USSR33 tonnes5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide Sacks and bags, of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like D F I BNL UK IRL DK EL ES P EEC 486 313 256 180 399 15 51 29 142 29 1 900 36 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 USSR tonnes D F I BNL UK IRL DK EL ES P EEC 492 201 165 116 256 10 33 18 91 18 1 400 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres USSR tonnes D F I BNL UK IRL DK EL ES P EEC 550 219 275 12,6 279 11 200 20 100 2.0 1 800 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 No L 177/50 Official Journal of the European Communities 10 . 7 . 90 ( 1 ) 50 (2 ) (3 ) _ (4 ) ( 5 ) ( 6 ) (7 ) 5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 511190 10 5111 90 91 5111 90 93 5111 90 99 511211 00 5112 1910 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair USSR tonnes D F I BNL UK IRL DK EL ES P EEC 114 74 60 43 95 4 12 7 34 7 450 10 . 7 . 90 Official Journal of the European Communities No L 177 / 51 GROUP III B ( 1 ) (2 ) ( 3 ) (4 (5 ) 6 ( 7 ) 67 USSR tonnesKnitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories D F I BNL UK IRL DK EL ES P EEC 230 148 121 86 188 7 25 14 67 14 900 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ' ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 74 USSRWomen's or girls' knitted or crocheted suits and ensembles , of wool , of cotton or man-made fibres , excluding ski suits 1 000 pieces 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 D F I BNL UK IRL DK EL ES P EEC 255 . 165 135 95 210 8 27 15 75 15 1 000 90 Twine , cordage , ropes and cables of synthetic fibres , plaited or not USSR tonnes5607 41 00 5607 49 11 560749 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 357 231 189 133 294 11 38 21 105 21 1 400 D F I BNL UK IRL DK EL ES P EEC No L 177/52 Official Journal of the European Communities 10 . 7. 90 GROUP IV ( 1 ) (2 ) (3 ) (4) ( 5 ) (6 ) (7 ) 115 5306 1011 5306 10 19 5306 10 31 5306 10 39 5306 10 50 530610 90 53062011 5306 2019 5306 20 90 5308 90 11 5308 90 13 5308 90 19 Flax or ramie yarn USSR tonnes D F I BNL UK IRL DK EL ES P EEC 141 91 74 52 116 4 15 8 41 8 550 117 530911 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 Woven fabrics of flax or of ramie USSR tonnes D F I BNL UK IRL DK EL ES P EEC 157 76 83 58 103 5 600 9 100 9 1 200 118 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 Table linen , toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted USSR tonnes D F I BNL UK IRL DK EL ES P EEC 300 46 38 26 59 2 300 4 21 4 800 10 . 7 . 90 Official Journal of the European Communities No L 177 / 53 ANNEX IV referred to in Articles 2 (2 ) and 14 ( 1 ) PART I Origin 3 . Non-commercial imports exempt from production of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex . 4 . The conditions upon which this Annex shall apply to non-commercial imports other than those covered by paragraph 3 shall be adopted in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802 / 68 ('), as last amended by Regulation (EEC) No 3860/ 87 ( 2 ). Pending the implementation of these rules , the Member States maycontinue to apply the national rules in force in this field . Article 1 1 . Products listed in Annex I , originating in the USSR, may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex V. 2 . The certificate of origin shall be certified by the competent USSR organizations authorized under USSR legislation if the products in question can be considered products originating in that country within the meaning of the relevant rules in force in the Community . 3 . However, products listed in Annex I other than those falling within groups I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice , or where there is no invoice , on another commercial document relating to the products in question, to the effect that the said products originate in the USSRwithin themeaning of the relevant rules in force within the Community. 4 . Where different criteria for determining origin are laid down for products falling within the same category , certificates or declarations of origin shall contain a sufficiently detailed description of the goods to enable the criterion to be determined on the basis ofwhich the certificate was issued or the declaration drawn up. PART II Administrative cooperation Article 4 The Commission shall supply the Member States' authorities , with the names and addresses of the competent USSR authorities or of the competent USSR organizations authorized under USSR legislation to issue and to verify export licences and certificates of origin together with specimens of the stamps and signatures used by these authorities or organizations . Article 2 The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate . Article 5 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random, or whenever the competent Community authorities have reasonable doubt as to the authenticity of the certificate or licence or as to the accuracy of the information regarding the products in question . 2 . In such cases the competent authorities in the Community shall return the certificate of origin or export licence or a copy therof to the competent USSR organizations authorized under USSR legislation or to the competent USSR authorities giving, where appropriate , the reasons of form or substance for an enquiry . If the invoice has been submitted , such invoice or a copy therof shall be attached to the certificate or licence or its copy . The authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or licence are inaccurate . Article 3 1 . The certificates of origin form A and forms APR presented at the time of importation into the Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied, by a certificate conforming to the specimen and complying with the conditions set out in Annex VI . 0 ) OJ No L 148 , 26 . 6 . 1968 , p . 1 . ( 2 ) OJ No L 363 , 23 . 12 . 1987 , p . 3 . No L 177 /54 Official Journal of the European Communities 10 . 7 . 90 6 . Recourse to the random verification procedure specified in this Article must not constitute an obstacle to the release for home use of the products in question . 3 . Paragraph 1 shall be applicable to subsequent verifications of the declarations of origin referred to in Article 1 ( 3 ) of this Annex . 4 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest . The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully and, in particular , the true origin of the goods {*). 5 . Should such verifications reveal systematic irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact . The Commission shall pass the information on to the other Member States . Article 6 1 . Where the verification procedure referred to in Article 5 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened , the said authorities shall request the USSR to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation . The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent information enabling the true origin of the goods to be determined . 2 . In pursuance of the action taken under the terms of this Annex, the competent authorities of the Community may exchange any information with the competent USSR governmental authorities which is considered of use in preventing the contravention of the provisions of this Regulation . 3 . Where it is established that the provisions of this Regulation have been contravened, the Commission, acting according to the procedure laid down in Article 15 of the Regulation may agree with the USSR to take such measures as are necessary to prevent recurrence of such contravention. \ As the request of a Member State or at the initiative of the Commission , the Committee on Origin shall , as soon as possible and in accordance with the procedure specified in Article 13 or Regulation (EEC) No 802 / 68 , examine whether it is desirable to require the production of a certificate of origin , in accordance with Article 1(1 ) and (2), in respect of the products concerned . The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802 / 68 . (*) For the purpose of subsequent verification of certificates of origin , copies of the certificates as well as any export documents referring to them shall be kept for at least a period of two years by the competent Soviet organizations authorized under USSR legislation . 10 . 7 . 90 Official Journal of the European Communities No L 177 / 55 ANNEX V referred to in Articles 1 (2 ) and 9 (2 ) PART I Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of the Regulation is based on the combined nomenclature . Article 2 On the initiative of the Commission or of a Member State , the Nomenclature Committee established by Regulation (EEC) No 2658 / 87 ( r) will examine urgently , in conformity with the provisions of the aforementioned Regulation , all questions concerning the classification of products referred to in Article 1 ( 1 ) of the Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories . Article 3 The Commission shall inform the USSR of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community . 2 . Products shipped before the date of entry into effect of the decision shall remain subject to the earlier classification practice , provided that the goods in question are presented for importation into the Community within 60 days of that date . Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit , or a consultation level , the Commission shall , without delay , initiate consultations in accordance with Article 15 of the Regulation , in order to reach an agreement on the necessary adjustments to the relative quantitative limits or consultation levels provided for in Annexes II and III to this Regulation . Article 7 1 . Without prejudice to any other provision on this subject , where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import regime which , in accordance with the provisions of this Regulation , is applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent authorities of the USSR of the details of the case in question . 3 . Member States , at the time of the communication referred to in paragraph 2, shall specify if, following the application of theprovisions ofparagraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited agairist a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 11 of this Annex . 4 . The Commission shall notify the competent authorities of the USSR of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit . Article 8 In the cases referred to in Article 7 of this Annex , as well as in those cases of a similar nature raised by the competent authorities of the USSR, the Commission , if necessary and in accordance with the procedure provided for in Article 15 of the Regulation, shall enter into consultations with the USSR, in order to reach agreement on the classification definitively applicable for the products causing the divergence . Article 4 The Commission shall inform the competent authorities of the USSR of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to this Regulation , within one month at the latest of their adoption . Such communication shall include : ( a) a description of the products concerned ; (b ) the relevant category, and the combined nomenclature (CN) code ; * ( c) the reasons which have led to the Decision . Article 5 1 . Where a decision on classification results in a change of classification practice or a change of category of any product subject to this Regulation , the competent authorities of the Community shall provide 30 days' notice , from the date of the Community's notification , before the decision is put into effect . ( J ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . No L 177 /56 Official Journal of the European Communities 10 . 7 . 90 of their loading on to the exporting aircraft:, vehicle or vessel . Article 9 The Commission , in agreement with the competent authorities of the Member State or States of importation and of the USSR, may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products causing the divergence . Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex , the Nomenclature Committee is required , in accordancewith the provisions of the Regulation setting up the aforesaid Committee , to establish definitively the classification of the goods concerned. Article 14 1 . The autorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import licence automat ically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 3 1 March of the year following that in which the goods covered by the licence have been shipped . 2 . The import authorizations shall be valid for six months from the date of their issue. 3 . The import authorizations shall be valid only in the Member State which issued them . 4 . The importer's declaration or request to obtain the import authorization shall contain : ( a ) the names of the importer and exporter ; ( b ) the country of origin of the products or , when different , the country of export or of purchase ; (c ) a discription of the products , including :  their commercial designation ,  a description of the products in accordance with the combined nomenclature (CN) code ; (d ) the appropriate category and the quantity in the appropriate unit as indicated in Annexes II and III to this Regulation for the products in question ; (e ) the value of the products , as indicated in box 12 of the export licence ; ( f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract; (g) date and number of the export licence ; (h) any internal code used for administrative purposes ; ( i ) date and signature of importer . 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . PART II Double-checking system Article 11 1 . The competent authorities of the USSR shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits or to consultation levels established in Annexes II and III up to the said limits or levels . . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization (') referred to in Article 14 of this Annex . Article 12 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language. It must certify inter alia that the quantity of the product in question has been set off against the quantitative limit or consultation level prescribed for the category of the product in question . 2 . Each export licence shall only cover one of the categories of products listed in Annex II or Annex III . It may be used for one or more consignments of the products in question . Article 13 1 . Exports shall be set off against the quantitative limits or consultation levels established for the year in which shipment of the goods has been effected even if the export licence is issued after such shipment within the meaning of Article 3 ( 3) of the Regulation . 2 . For the purposes of applying paragraph 1 , shipment of the goods is considered to have taken place on the date Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of the USSR on the basis of which the import authorizations have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the (' ) In this Annex the term import authorization shall apply both to import authorization or equivalent document referred to in Article 3 (2 ) of this Regulation. 10 . 7 . 90 Official Journal of the European Communities No L 177 / 57 Community wherever the place of this establishment may be in the Community , without prejudice to compliance with the other conditions required under current rules . accepted by the competent authorities in the Member States as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number , whether or not printed, by which it can be identified . 3 . This number shall be composed of the following elements:  two letters identifying the USSR as follows : SU ,  two letters identifying Member State of destination as follows : BL = Benelux , DK = . Denmark, DE = Federal Republic of Germany, EL = Greece , ES = Spain , FR .= France , GB = United Kingdom, IE = Ireland , IT = Italy , PT = Portugal ,  a one-digit number identifying quota year , corresponding to the last figure in the respective Agreement year , e.g. 0 for 1990 ,  a two-digit number identifying the particular issuing office concerned in the USSR ,  a five-digit number running consecutively from 00001 to 99999 allocated to the respective Member State of destination . Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by the competent USSR authorities for a particular category in any Agreement year exceed the quantitative limit established in Annex II or the consultation level established in Annex III for that category , the said authorities shall suspend the further issue of import authorization or documents . In this event , these authorities shall immediately inform the authorities of the USSR and the Commission , and the special consultation procedure set out in Article 1 5 of the Regulation shall be initiated forthwith by the Commission . 2 . Exports of USSR origin not covered by USSR export licences issued in accordance with the provisions of this Annex shall be refused the issue of import authorization or documents by the competent authorities of a Member State . However , if the import of such products is allowed into a Member State by the competent authorities, the quantities involved shall not be set off against the appropriate quantitative limits or consultation levels set out in Annex II and in Annex III or established as a result of the application of Articles 3 and 6 of the Agreement , without the'express agreement of the USSR. PART III Form and production of export certificates and certificates of origin, and common provisions Article 19 The export licence and certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear either the endorsement 'delivre a posteriori' or the endorsement 'issued retrospectively'. Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English or French . If they are completed by hand , entries must be in ink and in printscript . These documents shall measure 210 x 297 mm. The paper used must be white writing paper, sized , not containing mechanical pulp and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye . If the documents have several copies only the top copy, which is the original , shall be printed with the guilloche pattern background . This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be Article 20 1 . In the event of theft , loss or destruction of an export licence or a certificate of origin , the exportermay apply to the competent USSR .authorities or to the competent USSR organizations authorized under USSR legislation which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate of any such certificate or licence so issued shall bear the endorsement 'duplicata' or 'duplicate'. 2 . The duplicate must bear the date of the original export licence or certificate of origin . class="page"> 1 Exporter ( name , full address , country ) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No ¢ 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie II CERTIFICATE OF ORIGIN (Textile products) 5 Consignee ( name , full address , country) Destinataire ( nom. adresse complÃ ¨te , pays ) 1 CERTIFICAT D' ORIGINE(Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date oÃ ­ shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind ot packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 12 FOB Value (2) Valeur fob (2) C) Sh ow ne t w eig ht (Kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he r t ha n ne t w eig ht - In diq ue rle po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po ids net. (*) In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra td e vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6 , in accordance with the provisions in force in the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6, conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority ( name , full address , country ) AutoritÃ © compÃ ©tente ( nem , adresse complÃ ¨te . pays ) At - A , on - le ( Signature ) ( Stamp - Cachet ) class="page"> 1 Exporter ( name, full address , country) Exportateur (nom, adresse complÃ ¨te , pays) Ã RÃÃ ²ÃÃ  AL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (Produits textiles) 5 Consignee ( name, full address , country) Destinataire (nom, adresse complÃ ¨te , pays) 6 Country of ongin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DESIGNATION DES MARCHANDISES 11 Quantity ( 1 ) QuantitÃ © ( 1) 12 FOB value ( 2 ) Valeur fob (J ) C) Sh ow ne t w eig ht (kÃ ¸)a nd al so qu an tit yI n t he un it pr es cr ib ed fo r c ate go ry w he re ot he rt ha n ne t w eig ht - In diq ue rle po id sn et en kil og ram me sa in si Qu e la qu an tit Ã ©d an sl 'u ni tÃ © pr Ã ©v ue po ur la ca tÃ ©g or ie ti ce tte un itÃ © n' es t p as le po id s net. C) In th e cu rr en cy of th e sa le contra ct - D an sl a m on na ie du co nt ra td e vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I, the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es cHJessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits tetÃ ³les avec la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority (nane, full address, country) AutoritÃ © compÃ ©tente (nom. adresse complÃ ¨te, pays) At - Ã , on - le (Signature) (Stamp - Cachet) class="page"> IT). 7 . 90 No L 177/ 63Official Journal of the European Communities ANNEX VI referred to in Article 4 Cottage industry and folklore products 1 . The exemption provided for in Article 4 of the Regulation in respect of the cottage industry products shall apply only to the following products : ( a ) fabrics woven on hand- or foot-operated looms, being fabrics of a kind traditionally made in the cottage industry of the USSR; ( b ) garments or other textile articles of a kind traditionally made in the cottage industry of the USSR obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine ; (c) traditional folklore textile products of the USSR made by hand in the cottage industry of the USSR as defined in a list to be agreed between both Parties . 2 . Exemption shall be granted only for products accompanied by a certificate issued by the USSR competent organizations empowered by USSR legislation in accordancewith the specimen attached to this Annex. Such certificates shall state the grounds on which exemption is based and shall be accepted by the competent Community authorities provided that they are satisfied that the products concerned conform to the conditions set out in Protocol B to the Agreement . Certificates covering the products referred to in paragraph 1 (c ) shall bear a conspicuous stamp : 'FOLKLORE'. In case of divergent opinion between the USSR and the competent Community authorities at the point of entry into the Community as to the nature of such products , consultations shall be held within one month with a view to resolving such divergences . Should imports of any of the above products reach such proportions as to cause difficulties to the Community , the two Parties shall open consultations forthwith in accordance with the procedure laid down in Article 18 of the Agreement with a view to finding a quantitative solution to the problem . class="page"> 1 Exporter ( name , fuii address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE In regard to HANDLOOMS, TEXTILE HANDICRAFTS ind TRA ­ DITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community CERTIFICAT relatif aux TISSUS TISSES SUR METIERS A MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN, et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE, dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 3 Consignee ( name , lull address , country) Destinataire ( nom. adresse complÃ ¨te , pays) 4 Country of origin Pays d' origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d' embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB .Value C) Valeur fob (') 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I. the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown m box No 4 : a) fabrics woven on looms operated solely by hand or foot (handlooms) (*) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts) (*) c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community, and the country shown In box No 4 . Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figuran! dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) C ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l'aide d'une machine ( handicrafts) (*) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main, comme dÃ ©finis dans la Jiste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . 1 2 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom, adresse complÃ ¨te , pays) At - Ã on  le- (Signature) (Stamp - Cachet) O In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m om ta ie du co nt ra t de vente. &lt;2 ) De le te as ap pr op ria te  Bi ffe r la (tes) inutile(s). class="page"> 10 . 7 . 90 Official Journal of the European Communities No L 177/ 67 ANNEX VII referred to in Article 6 (3 ) Outward processing traffic Article 1 Re-imports into the Community of textile products referred to in the table attached to this Annex , effected in accordance with the Regulations on economic outward processing in force in the Community , shall not be subject to the quantitative limits or consultation levels referred to in Article 3 of the Regulation where they are subject to specific quantitative limits given in the table and have been re-imported into the Member State concerned after processing in the USSR.  advance use of the specific quantitative limits for up to 7,5 % of the share established for the actual year of utilization . 3 . Portions of any specific quantitative limits not used in one Member State may be reallocated to another Member State in accordance with the procedure laid down in Article 16 of the Regulation . 4 . Member States which find that they need additional imports or which consider that their share is unlikely to be used in full shall inform the Commission thereof. They may ask that the specific quantitative limits be adjusted in accordance with the procedure laid down in Article 1 6 of the Regulation . 5 . The Commission shall inform the USSR of any measures taken pursuant to the preceding paragraphs . Article 2 The specific Community quantitative limits laid down in the table attached to this Annex shall be broken down by Member State in accordance with the procedure laid down in Article 16 of the Regulation . Article 3 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 16 of the Regulation , provided that the products concerned are subject to the quantitative limits or to consultation levels laid down in Article 3 of the Regulation . Article 5 Debiting against a specific quantitative limit as laid down in Article 1 shall be carried out by the competent authorities of the Member States at the time of issue of the prior authorizations provided for in the Regulation on economic outward processing in force in the Community . A specific quantitative limit shall be debited for the year in which the prior authorization is issued . Article 6 The certificate of origin shall be issued by the competent USSR organizations authorized under USSR legislation , in accordance with the Community legislation in force and the provisions of Annex IV for all products covered by this Annex. Article 4 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 16 of the Regulation . 2 . However , the competent authorities in the Member States may carry out automatic transfers within the following limits :  transfer between categories for up to 20 % of the share established for the category to which the transfer is made ,  carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the share established for the actual year of utilization , Article 7 The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities in the Member States competent to issue the prior authorizations referred to in Article 5 together with specimens of the stamp impressions used by them . No L 177/ 68 Official Journal of the European Communities 10 . 7 . 90 Appendix Quantitative outward processing trade objectives (The product descriptions set out in Annex I are repeated in this table in a shortened version ) Category Description Member State Units Quantitive limits 1 January to 31 December 1990 1991 1992 7 21 29 73 Blouses and shirt-blouses Parkas , anoraks and the like , woven Women's or girls' suits and ensembles Track suits D F I BNL EEC D F I BNL EEC D F I BNL EEC D F I BNL EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 133 67 133 67 400 120 60 60 60 300 80 20 100 150 150 142 72 142 71 427 128 64 64 64 320 86 21 107 160 160 152 76 152 76 456 138 68 68 68 342 91 23 114 171 171 10 . 7 . 90 Official Journal of the European Communities No L 177 / 69 ANNEX VIII referred to in Article 6 (4 ) 1 . Should a Member State consider that one of the textile products listed in Annex I is being imported into the Community from the USSR at a price abnormally lower than the normal competitive level and is for this reason causing or threatening to cause serious injury to Community producers of like or directly competing products , the Commission may request consultations with the USSR. 2 . In order to determine whether the price of a textile product is abnormally lower than the normal competitive level , it may be compared with :  the prices generally charged for like products sold under the ordinary conditions by other exporting countries on the market of the importing country ,  the prices of like national products at a comparable marketing stage on the market of the importing country ,  the lowest prices charged by a third country for the same product in the course of ordinary commercial dealings in the three months preceding the request for consultations , and not having led to the adoption of any measure by the Community . 3 . Should agreement not be reached during the consultations referred to in paragraph 1 within a period of 30 days from the date on which consultations are requested by the Commission and pending a mutually satisfactory outcome of the consultations , the Commission may, in accordance with the procedure provided for in Article 15 of the Regulation , authorize the Member State concerned temporarily to suspend imports of the products in question . 4 . In totally exceptional and critical circumstances , where consignments of products are being imported from the USSR into the Community at prices abnormally lower than the normal competitive level , such as to cause injury which it would be difficult to repair , the Commission may, in accordance with the procedure provided for in Article 15 of the Regulation, authorize the Member State concerned temporarily to suspend imports of the product in question pending a solution to be agreed in the course of consultations . The said consultations will be embarked on without delay , and in any case within a period of five days from the date of the Commission's request . Before suspension , the USSR is given 10 working days' notice in order to remedy the situation .